Name: Commission Regulation (EC) No 2054/96 of 25 October 1996 on the publication of the graphic symbol for quality agricultural products specific to the most remote regions and laying down the rules for its reproduction
 Type: Regulation
 Subject Matter: regions of EU Member States;  overseas countries and territories;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31996R2054Commission Regulation (EC) No 2054/96 of 25 October 1996 on the publication of the graphic symbol for quality agricultural products specific to the most remote regions and laying down the rules for its reproduction Official Journal L 280 , 31/10/1996 P. 0001 - 0013COMMISSION REGULATION (EC) No 2054/96 of 25 October 1996 on the publication of the graphic symbol for quality agricultural products specific to the most remote regions and laying down the rules for its reproductionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 20 (2) and (3) thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 31 (2) and (3) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (5), as last amended by Regulation (EC) No 2537/95, and in particular Article 26 (2) and (3) thereof,Whereas a graphic symbol has been created, in application of Regulations (EEC) No 3763/91, (EEC) No 1600/92 and (EEC) No 1601/92, following an invitation to tender, in order to improve awareness and promote the consumption of processed and unprocessed quality agricultural products specific to the most remote regions of the Community;Whereas Commission Regulation (EC) No 1418/96 (6) lays down the detailed rules for the use of the graphic symbol;Whereas, in order to achieve the above objectives, the graphic symbol should be made available to the users referred to in Article 2 of Regulation (EC) No 1418/96, traders wishing to promote, increase the value of and market the products concerned and consumers;Whereas the technical rules for the reproduction of the graphic symbol and for its correct use should also be laid down,HAS ADOPTED THIS REGULATION:Article 1The graphic symbol referred to in Article 20 of Regulation (EEC) No 3763/91, Article 31 of Regulation (EEC) No 1600/92 and Article 26 of Regulation (EEC) No 1601/92 shall be as set out in the Annex.Article 2The graphic symbol shall be reproduced and used in accordance with the technical rules set out in the Annex.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 173, 27. 6. 1992, p. 1.(4) OJ No L 260, 31. 10. 1995, p. 10.(5) OJ No L 173, 27. 6. 1992, p. 13.(6) OJ No L 182, 23. 7. 1996, p. 9.Annex >REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>